Order entered September 18, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00915-CV

           TACMED HOLDINGS, INC. AND LORETTA YOUNG, Appellants

                                            V.

   REV RECREATION GROUP, INC. F/K/A ALLIED RECREATION GROUP, INC.,
                               Appellee

                    On Appeal from the 296th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 296-02909-2017

                                        ORDER
      Before the Court is appellant’s September 17, 2018 motion to extend time to file brief.

We GRANT the motion and ORDER the brief be filed no later than October 22, 2018.


                                                   /s/   DAVID EVANS
                                                         JUSTICE